                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        THOMAS L. RUTLEDGE,                               Case No. 18-cv-05530-HSG
                                   8                     Plaintiff,                           ORDER DENYING WITHOUT
                                                                                              PREJUDICE MOTION TO COMPEL;
                                   9               v.                                         GRANTING REQUEST TO VACATE
                                                                                              BRIEFING SCHEDULE; REQUIRING
                                  10        P. LAM,                                           STATUS REPORT
                                  11                     Defendant.                           Re: Dkt. Nos. 33, 34
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, a California state prisoner incarcerated at the California Correctional Training
                                  14   Facility (“CTF”), filed the instant pro se civil rights complaint under 42 U.S.C. § 1983. Now
                                  15   pending before the Court are plaintiff’s motion to compel responses to his discovery requests, Dkt.
                                  16   No. 33, and plaintiff’s request to stay the pending summary judgment motion until the discovery
                                  17   issues are resolved, Dkt. No. 34.
                                  18                                               DISCUSSION
                                  19   I.       Procedural Background
                                  20            The complaint alleges that defendant Dr. P. Lam was deliberately indifferent to plaintiff’s
                                  21   serious medical needs in violation of the Eighth Amendment. Dkt. Nos. 1, 10, 13. On December
                                  22   19, 2018, the Court ordered service on defendant Lam, Dkt. No. 13, and on August 2, 2019,
                                  23   defendant Lam filed a motion for summary judgment, Dkt. No. 25. On September 6, 2019,
                                  24   plaintiff requested an extension of time to November 8, 2019 to file his opposition to the summary
                                  25   judgment motion, stating that he intended to file a motion to compel further responses to his
                                  26   interrogatories. Dkt. No. 29. The Court granted this motion. Dkt. No. 30. On November 12,
                                  27   2019, plaintiff requested an extension of time to December 14, 2019 to file his opposition to the
                                  28   summary judgment motion, Dkt. No. 31, which the Court granted, Dkt. No. 32.
                                   1   II.     Pending Motions

                                   2           On November 22, 2019, plaintiff filed a motion to compel further responses to his

                                   3   discovery requests. Dkt. No. 33. Plaintiff’s motion to compel is DENIED without prejudice to re-

                                   4   filing after he complies with the meet-and-confer requirement set forth in Fed. R. Civ. P. 37 and

                                   5   N.D. Cal. L. R. 37-1(a). Fed. R. Civ. P. 37(a)(1) requires that a motion to compel discovery

                                   6   “include a certification that the movant has in good faith conferred or attempted to confer with the

                                   7   person or party failing to make disclosure or discovery in an effort to obtain it without court

                                   8   action.” Fed. R. Civ. P. 37(a)(1). Local Rule 37-1(a) provides that the Court will not entertain a

                                   9   request or a motion to resolve a disclosure or discovery dispute unless, pursuant to Fed. R. Civ. P.

                                  10   37, counsel have previously conferred for the purpose of attempting to resolve all disputed issues.

                                  11   N.D. Cal. L. R. 37-1(a). Plaintiff’s motion to compel lacks the necessary certification that plaintiff

                                  12   has in good faith conferred with defendant in an effort to obtain the requested discovery without
Northern District of California
 United States District Court




                                  13   court action. Accordingly, plaintiff’s motion to compel is DENIED without prejudice to re-filing

                                  14   with the requisite certification if he is unable to obtain the requested discovery after good faith

                                  15   meet-and-confer efforts. Dkt. No. 33.

                                  16           On November 22, 2019, plaintiff also filed a request to vacate the briefing schedule for the

                                  17   summary judgment motion because he is attempting to obtain discovery necessary to oppose the

                                  18   motion. Dkt. No. 34. This request is GRANTED. However, within twenty-eight (28) days of

                                  19   the date of this order, plaintiff must file a status report reporting the status of his efforts to obtain

                                  20   discovery and providing the Court with a good-faith estimate as to when he may be able to file his

                                  21   opposition.

                                  22                                               CONCLUSION

                                  23           For the foregoing reasons, plaintiff’s motion to compel responses to his discovery requests

                                  24   (Dkt. No. 33) is DENIED without prejudice to re-filing with the requisite certification if he is

                                  25   unable to obtain the requested discovery after good faith meet-and-confer efforts, and plaintiff’s

                                  26   request to stay the pending summary judgment motion until the discovery issues are resolved (Dkt.

                                  27   No. 34) is GRANTED. Within twenty-eight (28) days of the date of this order, plaintiff must file

                                  28   a status report reporting the status of his efforts to obtain discovery and providing the Court with a
                                                                                            2
                                   1   good-faith estimate as to when he may be able to file his opposition.

                                   2          This order terminates Dkt. Nos. 33, 34.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 11/27/2019

                                   5                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
